DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/367015  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are overlapping in scope with the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current Application: 17009325
Copending Application: 16/367015 
PGPUB: 20200020992
Claim 1: 
A power supply system (1) for a battery system of a vehicle, the power supply system comprising: 
a switch control unit (15) configured to control a power switch (17) to switch an external load; 
an electronic unit (20); 
a first power supply (30) electrically connected to the switch control unit and electrically connected to the electronic unit, the first power supply being configured to electrically supply the electronic unit (20) in a normal mode; 
a second power supply (40); and 
a switching unit (50) configured to, in a cold crank mode: electrically disconnect the first power supply (30) from the electronic unit (20) when a voltage of the first power supply (30) drops below a threshold voltage; and electrically connect the second power supply (40) to the electronic unit (20) when the voltage of the first power supply drops below the threshold voltage such that the second power supply (40) powers the electronic unit (20) in the cold crank mode.

A battery system 
comprising: 
a plurality of battery cells electrically connected to each other in series between a first node and a second node; 
a power switch interconnected between the first node or the second node and an external load; and 
a control unit comprising: an input node configured to receive a sensor signal indicative of a state of at least one of the plurality of battery cells; 
a microcontroller connected to the input node and configured to generate a first control signal based on the sensor signal; and 
a switch control circuit configured to control a power switch of the battery system by: receiving the sensor signal, the first control signal, and a fault signal indicative of an operational state of the microcontroller; generating a second control signal based on the sensor signal; and 
transmitting one of the first control signal and the second control signal to an output node of the control unit based on the received fault signal, wherein the output node of the control unit is connected to the power switch to control the power switch.



Regarding claims 2 – 20, the claims are dependent upon claim 1, please see arguments above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11173793 B2	Moriya; Fumiyuki et al.
US 20210028503 A1	CAI M et al.
US 20210028503 A1	Hilligoss; Lawrence et al.
US 20200313458 A1	KATO D et al.
US 20200195033 A1	TAJIMA R
US 20200119574 A1	WANG; Shaopei et al.
US 20190372381 A1	DOCZY S et al.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859